Citation Nr: 1545767	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the severance of service connection for degenerative joint disease of the lumbar spine, effective January 1, 2015, was proper.

2.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, last rated 20 percent disabling.

3.  Entitlement to total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves.  He had a period of active duty for training (ACDUTRA) from May 8, 1967, through September 20, 1967, followed by additional Reserves service through discharge on January 26, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an April 2008 rating decision, the RO awarded service connection for degenerative joint disease of the lumbar spine, and assigned a 10 percent initial rating, effective as of February 14, 2008.  The Veteran appealed from the initial rating assigned, including with a substantive appeal (VA Form 9) in February 2009.  

In a May 2010 decision the RO awarded a rating of 20 percent for degenerative joint disease of the lumbar spine, effective May 4, 2010.  Later in May 2010, the Veteran and his representative submitted statements withdrawing his appeal as to the lumbar spine rating.  See 38 C.F.R. § 20.204 (2015)

In March 2011, the Veteran and his representative submitted a notice of disagreement with the 20 percent rating assigned for the lumbar spine disability.  The Veteran also indicated that he was totally disabled from his prior employment due to his back disability; he had also indicated that he had been on disability from his prior employment since 1993.  He perfected an appeal as to this issue.  The March 2011 notice of disagreement did not serve to reinstate the prior appeal, because it was received after the appeal period for the April 2008 decision.  38 C.F.R. § 20.204(c) (2015).

In a September 2014 rating decision the RO finalized a proposed decision to sever service connection for degenerative joint disease of the lumbar spine, effective January 1, 2015.  The Veteran perfected an appeal from this determination.  As discussed below, restoration of service connection is warranted; thus, the issues of entitlement to a higher rating for the lumbar spine and for a TDIU apply prior to and after January 1, 2015.   

The Veteran's assertion of being unemployable due to his service-connected back disability raised a claim for TDIU; he also submitted a formal claim for TDIU (VA 21-8940) in November 2013.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the RO denied entitlement to a TDIU in a September 2014 rating decision, and the Veteran did not specifically appeal from this determination, this issue is under the Board's jurisdiction as part of the appeal of the rating for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to an increased rating for the lumbar spine disability, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The grant of service connection for degenerative joint disease of the lumbar spine was not clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The severance of service connection for degenerative joint disease of the lumbar spine was not proper.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.105(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain additional procedural protections regarding notice and the opportunity for hearing must be provided where severance of service connection is considered warranted.  If such requirements are not met, the severance is generally void ab initio.  See 38 C.F.R. § 3.105(d).  Those requirements were met in this case; however, the substantive requirements for severance of service connection were not met.  Thus, it is unnecessary to discuss the procedural requirements in detail.  

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous; and the burden of proof is on the Government to show such error.  38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 483 (2006).  

Clear and unmistakable error (CUE) is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A determination of CUE is a three-pronged test, (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

The same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under § 3.105(a) is also applicable in the Government's severance determination under § 3.105(d).  The evidence that may be considered in determining whether severance is proper under 38 C.F.R. § 3.105(d), however, is not limited to the evidence that was before the RO at the time of the initial service connection award.  See Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).

In this case, the RO awarded service connection for degenerative joint disease of the lumbar spine based on aggravation, or permanent worsening, of a preexisting condition.  The RO noted that a November 1966 service entrance examination noted a couple of months of back pain, and that the Veteran had numerous complaints of back pain with treatment during service.  See April 2008 rating decision.

The RO severed service connection based on a finding that there was clear and unmistakable evidence that grade 1 spondylolisthesis at L5-S1, existed prior to service and was not permanently aggravated during service; and that his currently diagnosed lumbar spine degenerative joint disease and degenerative disc disease were not related to his complaints or injury in service.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service, even if it is first diagnosed after discharge, when all of the evidence establishes that the current disability was incurred or aggravated in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  "Active service" includes active duty, any period of active duty training (ACDUTRA) during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the Veteran was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. §§ 3.6, 3.303, 3.304.  

Service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.304.

Every veteran is a presumed to have been in sound condition when examined, accepted and enrolled for service, except for conditions noted on examination for service entrance.  The presumption is rebuttable by clear and unmistakable evidence that the condition pre-existed service and was not aggravated in service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

The presumption only applies to periods of service for which a claimant has previously established status as a veteran and received an entrance examination in which the claimed disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

The presumption of soundness would not apply in the instant case, because the Veteran had not established veteran status for his period of ACDUTRA prior to his claim for service connection.  Smith v. Shinseki, at 48.  

Prior to his period of ACDUTRA, the Veteran underwent three medical service examinations.  In his January 1966 examination for entrance into the Reserves, the Veteran reported suffering a back injury approximately two months earlier, that he had aching across the upper sacral area, he was receiving chiropractic treatment, and the condition was improving.  He had no time lost from work at that point.  A Report of Medical Examination noted that X-rays of the lumbar spine showed normal alignment and interspaces well maintained, with no evidence of any bone constructive or destructive change, and an overall normal spine.  

In November 1966, the Veteran sought orthopedic treatment for a one-year history of lumbosacral pain with bending and lifting, with no history of trauma.  He had slight tenderness upon examination, and X-rays at that time showed first degree spondylolisthesis of the L-5 region.  The provider stated that the Veteran was disqualified from military service due to this condition.  This report was stamped as reviewed in February 1967.  The Veteran was issued a physical profile of L-4.  

Another consult sheet with an illegible date noted that the Veteran was 18 years old and had two episodes of acute lumbosacral pain in the past year that were initiated by prolonged running and lifting.  Physical examination showed a minimal scoliotic curve, and the impression was spondylolisthesis.  The Veteran was restricted from normal activity and was again noted to be disqualified from induction into service.  

The Veteran underwent an examination in January 1967 for the purposes of medical separation; however, this examination report was stamped as physically qualified for retention in the Reserves as of February 1967.  The Report of Medical Examination noted a clinical abnormality of excessive lordosis and tenderness in the lower spine, and the defects section noted a possible back abnormality.  The Veteran reported being in good health except for back trouble and having a "vertebrae out of place."  A physical profile of L-4 was recorded.  

In June 1967, during his period of ACDUTRA, the Veteran again sought treatment for a sore back.  The provider noted a history of spondylolisthesis of L5-S1, and that the Veteran was eligible for retention with an L-4 profile and restricted duties.  The Veteran underwent an examination for separation from ACDUTRA in September 1967; no back defects or complaints, and no profile, were noted.

The Veteran continued his Reserve service until discharge in January 1972.  At a November 1970 annual reserve examination, he reported a long history of back disability since 1966.  He was self-employed as a bartender and had missed 7 days of work in the past year.  Upon examination, he had normal range of motion of the lumbar spine and was neurologically intact.  He was found physically qualified for retention in the Reserves as of January 1971, with no profile noted.  There is no subsequent service examination or evaluation of record.

In his February 2008 claim for service connection, the Veteran reported injuring his lumbosacral spine in November 1966, and that he kept reinjuring his back from marching, lifting, and carrying heavy packs on his back during service.  He stated that he just lived with the pain and went to the chiropractor for treatment.

An April 2008 VA examiner noted that the Veteran's lumbar condition had its onset in 1966, and diagnosed bilateral pars interarticularis defect at the level of L5 with grade I spondylolisthesis, based X-rays conducted for this examination.  These X-rays also showed marginal osteophytes and some disc space narrowing at the level of L5 and S1.  The Veteran reported back pain in service, seeking treatment, and being diagnosed with a back problem, consistent with his service records.  He reported that his back had gotten worse since service, that he saw a chiropractor every month, and that he had had epidural injections twice in 1990.  

In a May 2010 VA examination, the Veteran reported a similar history of symptoms with diagnosis and treatment in service, and that he sought care from two chiropractors during and after service from 1966 forward.  He also reported that he received disability benefits from the railroad system in 1993 for his back, although he denied any injury in the railroad system during this examination.  This examiner diagnosed lumbar degenerative disc disease and grade I spondylolisthesis at L5/Sl.

Records obtained from the railroad system in 2014 show that the Veteran did have an injury to his low back while working in November 1992, which led to inability to work, frequent back pain, multiple episodes of treatment, and disability retirement in 1993.  

A December 1992 treatment record, as well as a January 1993 letter, stated that X-rays of the lumbar spine at that time showed narrowing at the L5-S1 level with spurring, and that the Veteran had five lumbar vertebra with a transitional vertebra as well.  These X-rays were interpreted to show no spondylosis or spondylolisthesis, and no bony abnormalities.  The Veteran denied any prior injuries to the lumbar spine before November 1992.  

A February 1993 MRI showed degenerative disc disease at L3-4, L4-5, and L5-S1, and a central bulge at the T10-11 disc, and records noted that there was significant ventral compression of the thecal sac at that level in close proximity to the thoracic cord.  X-rays in February 1993 also showed generalized spurring at T10-11 and T9-10.  Another MRI conducted in May 1993 showed epidural defects at T10-11 and T8-9 with some spurring and other signs of mild thoracic spondylosis.  In December 1993, one of the Veteran's orthopedic providers recorded that X-rays of the lumbar spine in May 1993 showed a list to the right with a hint of spondylolysis with spondylolisthesis on L5-S1 with spurring at L4-5, L3-4 and L2-3.  This provider diagnosed degenerative disc disease with thoracic disc herniation at T11, T12.

In his application for TDIU received in November 2013, the Veteran reported that his disability had first affected full time employment in December 1992.

The Veteran underwent another VA examination in April 2014.  The RO requested an opinion as to whether the preexisting condition was aggravated by service, with review of these additional records.  This examiner opined that there was clear and unmistakable evidence that the Veteran did not have permanent aggravation (increase in severity) of his preexisting back condition (Grade 1 spondylolisthesis at L5-S1) during his period of "active service," identified as from May to September 1967.  The examiner noted the X-rays and diagnosis in 1966, treatment for back complaints during service, and the 1970 examination noting no back complaints.  The examiner stated that available records were silent for chronic or ongoing back issues after the Veteran's active service until his November 1992 work-related back injury, and X-rays in November 1966 and in April 2008, as well as a CT scan in December 2013, all showed Grade I spondylolisthesis at L5-S1 with no change in the severity of that condition.  

The examiner also opined that the Veteran's current degenerative joint disease and degenerative disc disease of the lumbar spine, as shown by "slight disc space narrowing" in April 2008 X-rays, were less likely than not related to his active service because these conditions were common to people over the age of 45 years, and the Veteran was 60 years old at the time of the 2008 imaging.

The Veteran submitted an August 2014 opinion from his chiropractor.  The chiropractor reported treating the Veteran on a monthly basis since December 1997. The chiropractor noted that the Veteran had been diagnosed with a spondylolisthesis in 1966 based on X-rays obtained by the Army, and opined that this preexisting condition would have been worsened or aggravated to result in further weakness by training activities in service, such as the use of marching boots and field packs during marches.  Dr. P noted that the Veteran had other falls after 1966, and stated that these would also have aggravated his lumbar spine, but that his First Degree Spondylolisthesis at L5 had been present since at least November 1966 and had been worsened by injuries and exacerbations.  Dr. P did not comment on the cause of the Veteran's degenerative joint disease or degenerative disc disease.  

This evidence shows that the Veteran had a pre-existing back disability at the time of his entrance into ACDUTRA; and does suggest that the Veteran functioned well between the time of his departure from that service and the 0n-the-job injury in 1992.  It was not clearly and unmistakable erroneous; however, for the RO to have found that there was aggravation warranting service connection.

In his 2008 claim for service connection, the Veteran reported that he was on some sort of duty in November 1966 when he injured his back and the initial positive findings were noted.  The nature of the Veteran's service in November 1966 has not been verified.  In any event, he reported multiple subsequent re-injuries consistent with the circumstances of his duties as a soldier on ACDUTRA and indicated that his symptoms had continued since.  

While the VA examiner recently provided a negative opinion on the question of aggravation, this was based, in part, on the absence of a specific injury in ACDUTRA and does not take into account the Veteran's reports of ongoing symptoms since ACDUTRA. The 1970 evaluation did not show positive findings on cursory examination of the back, but did document the Veteran's reports of ongoing symptoms long before the 1992 injury.

The Veteran has also reported epidural injections in 1990, prior to his 1992 work injury.  The Veteran is competent to make these reports, and the 2014 VA examiner does not appear to have considered them.  Further, although the Veteran denied any specific prior injury in treatment records in 1992 and 1993, other than the November 1992 work injury, he has generally indicated that his back pain in service was due to general training activities, not a specific injury.  The 2014 VA examiner also does not appear to have considered the X-rays and MRIs in 1992 and 1993 that showed spurring or degenerative changes and degenerative disc disease, as well as spondylolisthesis, in addition to the 2008 and subsequent imaging studies.

In short, there is conflicting evidence as to when the Veteran first began to have chronic back symptomatology, and whether such symptoms were due to the natural progression of his preexisting spondylolisthesis, or whether he had additional disability, to include degenerative joint disease and degenerative disc disease of the lumbar spine, as a result of active service.  Thus, a determination of whether the Veteran's preexisting condition was permanently aggravated by service was based on a weighing of the evidence, and the evidence was not so clear that reasonable minds could not differ as to the conclusion.  See Fugo, 6 Vet. App. at 43-44.  

Accordingly, the Government has not met the burden of showing that the initial award of service connection based on aggravation of a preexisting condition was clearly and unmistakably erroneous.  The severance of service connection was improper, and service connection for degenerative joint disease of the lumbar spine is restored.  38 C.F.R. § 3.105(a).


ORDER

Service connection for degenerative joint disease of the lumbar spine is restored; and the appeal is to this extent granted.


REMAND

The Veteran reported in his February 2009 substantive appeal, as well as during the 2010, 2012, and 2014 VA examinations, that that he saw a chiropractor at least once a month.  The last chiropractic treatment records in the claims file are dated in January 2008.  VA treatment records printed in February 2008, which were dated through December 2007, also noted complaints of back pain.  In his February 2009 substantive appeal, the Veteran reported chiropractic treatment and medical care at the VA Hospital in Columbia, Missouri.  VA has a duty to obtain records of this treatment.  38 U.S.C.A. § 5103A(b), (c) (West 2014).

The last VA examination for the Veteran's back disability was conducted in April 2014, and a new VA examination is necessary to determine the current severity and any related neurological symptoms, with consideration of all pertinent records.  

The Veteran has been unemployed throughout the course of the appeal, and the April 2012 VA examiner opined that the Veteran's back disability would preclude him from both physical and sedentary vocations.  The Veteran does not currently meet the percentage threshold for a TDIU.  38 C.F.R. § 4.16(a) (2015).  The Board cannot grant TDIU under these circumstances in the first instance; but must insure that the claim is referred to VA's Director of Compensation and Pension Services, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001); see 38 C.F.R. § 4.16(b) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize VA to obtain any outstanding records of treatment for his back disability since January 2008, to include chiropractic treatment from Dr. P.  Also, obtain records of any VA treatment record for the back disability and any related symptoms since December 2007.  

If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain them, and what further actions will be taken with regard to the claim.  Advise the Veteran that he may submit the records.  

2.  After completing the above to the extent possible, schedule the Veteran for a VA examination to determine the severity of any disability associated with his back disability.  

3.  Then, if the Veteran does not meet the schedular percentage threshold for a TDIU, refer the TDIU issue to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

4.  If any issue on appeal remains denied, issue a supplemental statement of the case, before returning the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


